IN MANDAMUS ON OBJECTION TO THE MAGISTRATE'S DECISION                           MEMORANDUM DECISION
Relator, Harold Head, commenced this original action requesting a writ of mandamus which orders respondent Industrial Commission of Ohio to vacate its order denying him R.C. 4123.56(B) wage loss compensation, and to enter an order granting said compensation.
Pursuant to Civ.R. 53 and Section M, Loc.R. 12 of the Tenth Appellate District, this matter was referred to a magistrate who issued a decision, including findings of fact and conclusions of law. In his decision, the magistrate concluded that the commission's order states a valid basis supported by some evidence.
Specifically, the magistrate noted that the commission's stated basis for denying wage loss compensation is its finding that relator failed to present medical evidence showing that his lower paying job beginning March 30, 1994, was related to his industrial injury. To support its finding, the commission explained that the beginning date for Dr. Steurer's restrictions is April 11, 1994, a date subsequent to the start of relator's employment as a telemarketer.
Further, the magistrate concluded that relator's attempt to remedy the evidentiary problem with Dr. Steurer's report by submitting an amended version with his administrative appeal did not compel the commission to review the amended report. Rather, the commission, within the exercise of its discretion, could refuse to hear relator's administrative appeal. Accordingly, the magistrate decided the requested writ should be denied.
Relator has filed an objection to the magistrate's decision, rearguing those matters adequately addressed in the decision. For the reasons set forth in the magistrate's decision, the objection is overruled.
Following independent review pursuant to Civ.R. 53, we find the magistrate has properly determined the pertinent facts and applied the salient law to them. Accordingly, we adopt the magistrate's decision as our own, including the findings of fact and conclusions of law contained in it. In accordance with the magistrate's decision, the requested writ is denied.
Objection overruled; writ denied.
BROWN, J., concurs.
TYACK, J., dissents.